          Case 1:15-cr-00288-AWI-SKO Document 524 Filed 09/09/20 Page 1 of 6


 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-0288-AWI-SKO-6
 9                          Plaintiff
                                                         ORDER ON MOTION FOR
10                  v.                                   COMPASSIONATE RELEASE
11   CARLOS DAVID TAFOYA-RAMOS,
                                                         (Doc. No. 517)
12                          Defendant
13

14

15

16         On November 15, 2017, Defendant Carlos David Tafoya-Ramos was sentenced to a term
17 of 72 months in the custody of the Federal Bureau of Prisons (“BOP”) and 36 months of

18 supervised release under 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) for possession of a controlled

19 substance with intent to distribute. Doc. No. 340, pages 2 through 3 of 7. It appears the sentence

20 commenced on January 3, 2018. Id., page 2 of 7. Tafoya-Ramos now brings a motion seeking

21 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) on the grounds that he “suffers

22 from serious TB problems” and is therefore at elevated risk from COVID-19. Doc. No. 517 at 1.

23 For the reasons set forth below, the Court will deny the motion without prejudice.

24                                        PROCEDURAL HISTORY
25         On June 15, 2020, Tafoya-Ramos filed motion pro se seeking compassionate release
26 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) on the grounds that COVID-19 was “burgeoning” in
27 Federal Correctional Institute in Stafford, Arizona where he was confined. Doc. No. 500. The June

28 15, 2020 motion argues that early release “would allow [Tafoya-Ramos] to have access to better
          Case 1:15-cr-00288-AWI-SKO Document 524 Filed 09/09/20 Page 2 of 6


 1 social distancing opportunities and enhanced hygiene.” Id. at 1-2. It does not state, however, that

 2 Tafoya-Ramos has elevated risk factors with respect to COVID-19 or that Tafoya-Ramos ever

 3 requested compassionate release from the BOP. Id.

 4         On June 17, 2020, Tafoya-Ramos’s motion was referred to the Federal Defender’s Office
 5 for the Eastern District of California pursuant to General Order No. 595, Doc. No. 501, and on

 6 June 18, 2020, counsel was appointed to represent Tafoya-Ramos in connection with his efforts to

 7 secure compassionate release. Doc. No. 502.

 8         On July 31, 2020, the Court issued a stipulated Order calling for Tafoya-Ramos to file an
 9 18 U.S.C. § 3582 motion by August 31, 2020, for the United States to file an opposition by

10 September 21, 2020, and for Tafoya-Ramos to file a reply by September 28, 2020. Doc. No. 514.

11         On August 24, 2020, Tafoya-Ramos filed a motion captioned “Amended Pro Se Motion
12 for Compassionate Release Pursuant to Title 18 § 3582(c)(1)(A)([i]).” Doc. No. 517.

13         On August 28, 2020, the attorney appointed to represent Tafoya-Ramos in connection with
14 his compassionate release motion sought to withdraw as Tafoya-Ramos’s counsel on the grounds

15 that Tafoya-Ramos had filed a motion for compassionate release pro se and had, thus, effectively

16 declined the appointment of counsel in the matter. Doc. No. 519. On September 2, 2020, the Court

17 issue an Order approving the request to withdraw and substituting Tafoya-Ramos as his own pro

18 se counsel in place of his appointed attorney. Doc. No. 521.

19                                     DEFENDANT’S MOTION
20         Tafoya-Ramos argues that compassionate release is warranted under § 3582(c)(1)(A)(i)
21 because he “suffers from serious TB problems” at is therefore at elevated risk in connection with

22 COVID-19. Doc. No. 517. According to Tafoya-Ramos, the medical staff at the BOP facility

23 where Tafoya-Ramos is confined “have failed to maintain adequate records detailing [his]

24 symptoms,” but will “perform multiple TB tests … on October 1st, 2020” that “will allow this

25 Court to assess the magnitude of Tafoya-Ramos’ unique circumstance” with respect to COVID-

26 19. Id. at 1. There is no indication in the motion—or anywhere else on the docket—that Tafoya-
27 Ramos requested compassionate release from the BOP prior to bringing this motion, but Tafoya-

28 Ramos argues that the administrative exhaustion requirement should be waived due to the

                                                     2
          Case 1:15-cr-00288-AWI-SKO Document 524 Filed 09/09/20 Page 3 of 6


 1 COVID-19 pandemic. Id. at 4.

 2         The United States has not yet filed an opposition, which is due by September 21, 2020, per
 3 the July 31, 2020 scheduling Order. See Doc. No. 514.

 4                                        LEGAL STANDARD
 5         Criminal defendants are empowered to request compassionate release (or sentence
 6 modifications) for “extraordinary and compelling reasons.” United States v. Alam, 960 F.3d 831,

 7 832 (6th Cir. 2020); United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Specifically, 18

 8 U.S.C. § 3582 provides, in relevant part:

 9         The court may not modify a term of imprisonment once it has been imposed except
           that—
10                (1) in any case—
11                     (A) the court, upon motion of the Director of the Bureau of Prisons, or
                       upon motion of the defendant after the defendant has fully exhausted all
12                     administrative rights to appeal a failure of the Bureau of Prisons to bring
                       a motion on the defendant’s behalf or the lapse of 30 days from the
13                     receipt of such a request by the warden of the defendant’s facility,
                       whichever is earlier, may reduce the term of imprisonment (and may
14                     impose a term of probation or supervised release with or without
                       conditions that does not exceed the unserved portion of the original term
15                     of imprisonment), after considering the factors set forth in section
                       3553(a) [18 USCS § 3553(a)] to the extent that they are applicable, if it
16                     finds that—
17
                          (i) extraordinary and compelling reasons warrant such a reduction ...
18

19 18 U.S.C. § 3582(c)(1)(A)(i).

20         Before a defendant makes a request for compassionate release due to “extraordinary and
21 compelling circumstances,” the defendant “must at least ask the [BOP] to do so on their behalf and

22 give [the] BOP thirty days to respond.” Raia, 954 F.3d at 595; see also Alam, 960 F.3d at 833-34.

23         28 C.F.R. § 571.61(a), which sets forth the requirements for a § 3582(c)(1)(A) request, see
24 United States v. Mogavero, 2020 WL 1853754, at *2 (D. Nev. Apr. 13, 2020), states, in pertinent

25 part, as follows:

26         An inmate may initiate a request for consideration under 18 U.S.C. [ ]
           3582(c)(1)(A) only when there are particularly extraordinary or compelling
27         circumstances which could not reasonably have been foreseen by the court at the
           time of sentencing. The inmate’s request shall at a minimum contain the following
28         information:

                                                      3
          Case 1:15-cr-00288-AWI-SKO Document 524 Filed 09/09/20 Page 4 of 6


 1                 (1) The extraordinary or compelling circumstances that the inmate believes
                   warrant consideration.
 2
                   (2) Proposed release plans, including where the inmate will reside, how the
 3                 inmate will support himself/herself, and, if the basis for the request involves
                   the inmate’s health, information on where the inmate will receive medical
 4                 treatment, and how the inmate will pay for such treatment.
 5         28 C.F.R. § 571.61(a).
 6         “A defendant who has not ‘requested compassionate release from the [BOP] or otherwise
 7 exhausted his administrative remedies’ is not entitled to a reduction of his term of imprisonment,”

 8 United States v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal. 2019) (citing United States v.

 9 Solis, 2019 WL 2518452, at *2 (S.D. Ala. June 18, 2019)), and it is the burden of the defendant

10 seeking compassionate release to demonstrate exhaustion under § 3582(c)(1)(A). See United

11 States v. Addison, 2020 U.S. Dist. LEXIS 143518, *4 (E.D. La. Aug. 11, 2020); United States v.

12 Van Sickle, 2020 U.S. Dist. LEXIS 80854, *9 (W.D. Wash. May 7, 2020) (and cases cited

13 therein).

14                                            DISCUSSION
15         Tafoya-Ramos makes no showing at all—in his August 24, 2020 filing, in his June 15,
16 2020 filing, or anywhere else in this case—that he sought compassionate release from the BOP

17 prior to seeking relief from this Court as 18 U.S.C. § 3582(c)(1)(A) plainly requires. Indeed, the

18 memorandum in support of Tafoya-Ramos’s motion tacitly admits that he did not do so. See Doc.

19 No. 517 at 4:7-10 (“It is, frankly, unclear from the record whether Tafoya-Ramos has exhausted

20 all administrative remedies, specifically the 30-day holding pattern, as he apparently is submitting

21 his motion … on this date.”)

22         Further, the Court does not agree with Tafoya-Ramos that COVID-19 makes the
23 administrative exhaustion requirement in § 3582(c)(1)(A) optional. See Doc. No. 517, Part A. The

24 Third and Sixth Circuits have found that the administrative exhaustion requirement of

25 § 3582(c)(1)(A) is mandatory even in the context of COVID-19. Alam, 960 F.3d at 835-36; Raia,

26 954 F.3d at 597 (noting, in the context of an individual who did not wait 30 days from making a
27 request for compassionate release before moving for release in the federal court system, “Although

28 the District Court’s indicative ruling did not mention the exhaustion requirement, it presents a

                                                      4
          Case 1:15-cr-00288-AWI-SKO Document 524 Filed 09/09/20 Page 5 of 6


 1 glaring roadblock foreclosing compassionate release at this point.”). The Ninth Circuit, moreover,

 2 has held that “while judicially created exhaustion requirements may be waived by the courts for

 3 discretionary reasons, statutorily-provided exhaustion requirements deprive the court of

 4 jurisdiction and thus, preclude any exercise of discretion by the court.” Gallo Cattle Co. v. U.S.

 5 Dept. of Agric., 159 F.3d 1194, 1197 (9th Cir. 1998); see Shaw v. Bank of Am. Corp., 946 F.3d

 6 533, 541 (9th Cir. 2019). Consistent with Gallo Cattle and Shaw, numerous district courts,

 7 including opinions from the Eastern District of California, have held that § 3582(c)(1)(A)’s

 8 exhaustion requirement may not be waived. E.g. United States v. Howard, 2020 U.S. Dist. LEXIS

 9 113628, *5 (E.D. Cal. June 29, 2020) (Ishii, J.); United States v. Logan, 2020 U.S. Dist. LEXIS

10 88672, *3-*4 (W.D. N.C. May 20, 2020) (and numerous cases cited therein); United States v.

11 Cruceru, 2020 U.S. Dist. LEXIS 84502, *3 (E.D. Cal. May 12, 2020) (Nunley, J.); United States

12 v. Valladares, 2020 U.S. Dist. LEXIS 75182, *4 (S.D. Cal. Apr. 29, 2020) (and cases cited

13 therein); United States v. Meron, 2020 U.S. Dist. LEXIS 66533, *5 (E.D. Cal. Apr. 15, 2020)

14 (Mueller, C.J.). In short, the failure to exhaust administrative remedies as mandated by §

15 3582(c)(1)(A) is a jurisdictional failure, and this Court is accordingly without power to decide the

16 instant motion. See Gallo Cattle, 159 F.3d at 1197; United States v. Greenlove, 2020 U.S. Dist.

17 LEXIS 114624, *15-*16 (M.D. Penn. June 30, 2020); Howard, 2020 U.S. Dist. LEXIS 113628 at

18 *5; United States v. Smith, 2020 U.S. Dist. LEXIS 113423, *16 (E.D. Ark. May 14, 2020);

19 Meron, 2020 U.S. Dist. LEXIS 66533 at *5.

20         Further, Tafoya-Ramos’s argument for compassionate release is that he has elevated
21 COVID-19 risk due to “TB,” but he openly admits that he is not currently in possession of

22 corroborating medical records and that he is not scheduled for relevant tests until October 1,

23 2020—three days after the reply brief in further support of this motion is due under the July 31,

24 2020 scheduling Order. Doc. No. 517 at 1; Doc. No. 514. In other words, Tafoya-Ramos has made

25 no meaningful attempt in this motion to meet his burden to show “extraordinary and compelling

26 reasons” for compassionate release. See United States v. Bright, 2020 WL 473323, at *1 (D. Kan.
27 Jan. 29, 2020) (“extraordinary and compelling” standard imposes a heavy burden on a defendant

28 seeking relief under Section 3582(c)(1)(A)).

                                                     5
          Case 1:15-cr-00288-AWI-SKO Document 524 Filed 09/09/20 Page 6 of 6


 1         The Court will therefore deny the motion for lack of jurisdiction and, in the alternative, on
 2 the grounds that Tafoya-Ramos has not shown—and effectively admits that he cannot currently

 3 show—“extraordinary and compelling reasons” for compassionate release.

 4                                           CONCLUSION
 5         The Court lacks jurisdiction to decide this motion because Tafoya-Ramos fails to show that
 6 he complied with the mandatory administrative exhaustion provision in 18 U.S.C. §

 7 3582(c)(1)(A). Moreover, the motion suffers from fatal substantive defects regarding Tafoya-

 8 Ramos’s alleged medical condition that, according to Tafoya-Ramos himself, will not be

 9 addressed before October 1, 2020—three days after briefing for this motion is to be complete

10 under the current scheduling Order.

11         The Court will therefore vacate the briefing schedule ordered on July 31, 2020 and dismiss
12 the motion without prejudice.

13                                               ORDER
14         Accordingly, IT IS HEREBY ORDERED that:
15         1.     The briefing schedule for this motion ordered on July 31, 2020 (Doc. No. 514) is
16         VACATED;
17         2.      Defendant’s motion for compassionate release (Doc. No. 517) is DENIED without
18         prejudice.
19
     IT IS SO ORDERED.
20

21 Dated: September 9, 2020
                                                SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28

                                                     6
